FILED
                             NOT FOR PUBLICATION                            MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERTO ISAAC DE LEON                            No. 11-72666
GRAMAJO,
                                                 Agency No. A072-172-011
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Roberto Isaac de Leon Gramajo, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s (“IJ”) decision denying his applications for asylum,

withholding of removal, relief under the Convention Against Torture (“CAT”), and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence factual findings, including adverse credibility

findings, Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and we deny in

part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on de Leon Gramajo’s admittedly false testimony related to his multiple

departures from the United States to return to Guatemala and the inconsistencies

regarding his age at the time of his claimed arrest in Guatemala. See Dhital v.

Mukasey, 532 F.3d 1044, 1051 (9th Cir.2008) (affirming adverse credibility

determination on the basis of petitioner's “initial filing of a fraudulent asylum

application, combined with his repetition of his fabricated narrative in his asylum

interview and in his first hearing before the IJ”); Loho v. Mukasey, 531 F.3d 1016,

1017-18 (9th Cir. 2008) (applicant’s voluntary returns to home country supported

adverse credibility determination); Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.

2004) (adverse credibility finding supported by key omissions and discrepancies

that went to the heart of the claim). Accordingly, in the absence of credible

testimony, de Leon Gramajo’s asylum and withholding of removal claims fail.

See Farah, 348 F.3d at 1156.




                                           2                                        11-72666
      Substantial evidence also supports the agency’s denial of CAT relief because

it relies on the same testimony the agency found not credible and de Leon Gramajo

has not pointed to any additional evidence to support this claim. See Farah, 348
F.3d at 1156-57.

      We lack jurisdiction to review the agency’s discretionary determination that

de Leon Gramajo failed to make the requisite showing of exceptional and

extremely unusual hardship to be eligible for cancellation of removal. See

Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir. 2005); see also 8

U.S.C. § 1252(a)(2)(B)(i). Thus, we do not reach de Leon Gramajo’s other

contentions related to cancellation of removal.

      Finally, the IJ found de Leon Gramajo failed to establish the good moral

character required for voluntary departure because he gave false testimony under

oath with the intent to obtain an immigration benefit. We reject de Leon’s

Gramajo’s contention that his false testimony was not material to his voluntary

departure claim. See 8 U.S.C. §§ 1101(f)(6), 1229c(b)(1)(B); Ramos v. INS, 246
F.3d 1264, 1266 (9th Cir. 2001).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                  11-72666